                                                                                   FILED
                                                                                 NOV 2 6 2019
                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                            CASE NO.    5·· \CJ-(£- L\]5
UNITED STATES OF AMERICA.                     )
                                              )
      v.                                      )      CRIMINAL INFORMATION
                                              )
MARCUS ANTWAN GAMBRELL                        )
    a/k/a "Kannan"                            )




The United States Attorney charges:



                                    COUNT ONE

     · Beginning on or about December 26, 2018, and continuing to on or about

December 28, 2018, in the Eastern District of North Carolina and elsewhere, the

defendant, MARCUS ANTWAN GAMBRELL a/k/a "Kannan," aiding and abetting

others known and unknown to the Grand Jury, in and affecting interstate and foreign

commerce, knowingly·recruited, enticed, harbored, tra,nsported, provided, obtained,

and maintained by any means a person having the initials A.B., who had not attained

the age of 18 years, and having had a reasonable opportunity to observe A.B., and

knowing and in reckless disregard of the fact that A.B. had not attained the age of 18

years, and would be caused to engage in a commercial sex act, in violation of Title 18,

United States Code, Sections 1591(a)(l) and (b)(2) and 2.
                                     FORFEITURE

     . The defendant is hereby given notice that all of the defendant's interest in all

property specified herein is subject to forfeiture.

      Upon conviction of the offense(s) set forth in Count One, the defendant shall

forfeit to the United States, pursuant to Title 18,'United States Code; Section 1594(d):

      (1)       Any property, real or personal, that was involved in, used, or intended

                to be used to commit or to facilitate the commission of such offense(s),

                and any property traceable to such property; and

      (2)       Any property, real or personal, constituting or derived from, any

                proceeds that the defendant
                                         .
                                            obtained,
                                             .        directly or indirectly, as a result
                                                                                       .




                of such offense(s), or any property traceable to such property.

      The forfeitable property includes, but is not limited to, the following:

            •   An iPad, serial no. F4KK21M5F197

If any of the above-described forfeitable property, as a result of any act or omission of

a defendant-

   (1) cannot be located upon the exercise of due diligence;

   (2) has been transferred or sold to, or deposited with, a third party;

   (3) has been placed beyond the jurisdiction of the court;

   (4) has been substantially diminished in value; or

   (5) has been commingled with other property which cannot be divided without

      difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section




                                             2
853(p), to seek forfeiture of any other property of said defendant up to the value of

the forfeitable property described above.




This the   ~ day of    N~r              20-11.


                                       ROBERT J. HIGDON, JR.
                                       United States Attorney




                                       Assistant United States Attorney
                                       Criminal Division




                                            3
